Justice RICE
delivered the Opinion of the Court.
I. Facts and Procedural History
This case arises from a one-vehicle accident that occurred in Yuma County on or about February 18, 2002. Mallory Funaro, who was fifteen years old at the time of the accident, was driving a truck in which sixteen-year-old N.R. was a passenger. The truck rolled over; Funaro was ejected fróm the truck and ended up pinned underneath it. She was alive, but seriously injured. N.R. was aware that Funaro was alive and pinned under the truck, but he left the accident scene and did not inform anyone of Funaro’s predicament.
Law enforcement discovered the accident and Funaro at approximately 3:00 a.m., some two hours after the accident. Funaro was still alive and pinned under the truck, wearing jeans and a sports bra with no jacket. The temperature was below freezing in the two hours Funaro spent pinned under the truck. Funaro was transported to Yuma Hospital, where she died after seventeen days of unsuccessful medical care.
At the time of the accident, the District Attorney for the Thirteenth Judicial District, which encompasses Yuma County, was Mark T. Adams. District Attorney Adams investigated the case and determined that there was not sufficient evidence to convict N.R. of any crime in connection with the accident. He therefore declined to press charges against N.R. On September 29, 2004, Brian and Beverly Funaro filed a Petition for Order Requiring District Attorney to Explain Refusal to Prosecute under section 16-5-209, C.R.S. (2005).
In the November 2004 general election, Robert Watson replaced Adams as the District Attorney for the Thirteenth Judicial District. On February 17, 2005, District Attorney Watson brought a juvenile-delinquency petition charging N.R. with committing acts in connection with Funaro’s death that if committed by an adult, would constitute the offenses of attempted second-degree murder, section 18-3-103(1), 18-2-101 C.R.S. (2005), manslaughter, id. section 18-3-104(l)(a), three counts of attempt to influence a public servant, id. section 18-8-306, two counts of contributing to the delinquency of a minor, id. section 18-6-701, criminally negligent homicide, id. section 18-3-105, and conspiracy to commit attempt to influence a public servant, id. sections 18-8-306,18-2-201.1
On June 2, 2005, N.R. filed a Motion to Dismiss or, in the Alternative, to Disqualify District Attorney Robert Watson and Appoint a Special Prosecutor. This motion argued, among other things, that there was no probable cause to support the attempted second-degree murder charge. In an order dated July 20th, 2005, Yuma County District Judge Steven E. Shinn, viewing the facts in the light most favorable to the prosecution, determined that probable cause existed to support the charges against N.R., including the attempted second-degree murder charge, and bound the case over for trial.
On September 12, 2005, Yuma County District Judge Michael Singer issued an order on N.R.’s Motion to Dismiss or, in the Alternative, to Appoint a Special Prosecutor. Judge Singer denied N.R.’s motion to dismiss primarily because of Judge Shinn’s previous determination that probable cause supported the allegations against N.R.
With respect to N.R.’s request for disqualification, Judge Singer first considered section 20-1-107(2) of the Colorado Code, which authorizes disqualification of a district attorney when “the court finds that the district attorney has a personal or financial interest or special circumstances exist that would render it unlikely that the defendant would receive a fair trial.” Noting that the legislature amended section 20-1-107 in 2002, Judge Singer concluded that the amended version of the statute should apply because District Attorney Watson filed the juvenile-delinquency petition in 2005. Applying this section to the instant case, Judge Singer ruled that the district attorney’s office did *674not have an interest in the case that required its disqualification.
However, Judge Singer ruled that disqualification was necessary because of an “appearance of impropriety.” Judge Singer concluded that continued prosecution of N.R. by District Attorney Watson would create an appearance of impropriety because Watson had “enjoyed substantial political support from the mother of the victim” in his campaign for district attorney and because Watson’s decision to prosecute N.R. reversed the “rather strongly held position” of former District Attorney Adams that prosecution of N.R. was inappropriate. Judge Singer further concluded that an appearance of impropriety required the disqualification of Assistant District Attorney Steve Jones, who had “had a significant amount of involvement with the case during Mr. Adams’ tenure.”
To remedy the appearance of impropriety, Judge Singer ordered District Attorney Watson to choose another deputy district attorney from the Thirteenth District to prosecute the case. He further ordered Watson to erect an “ethical wall” to prevent Watson and Jones from having any further involvement in the case.
On September 19, 2005, the People filed a notice of interlocutory appeal of the court’s order disqualifying Watson and Jones. On October 11, 2005, N.R. filed a combined Petition for a Rule to Show Cause Pursuant to C.A.R. 21 and Motion to Consolidate Original Proceeding with Pending Interlocutory Appeal. The Petition to Show Cause requested this court “to issue a rule to show cause why the District Attorney and his office do not have a conflict of interest in prosecuting this case and why a special prosecutor from outside the Thirteenth Judicial District should not be appointed.” On October 20, 2005, this court granted N.R.’s motion to consolidate his petition with the People’s interlocutory appeal and issued the requested rule to show cause.
II. Analysis
We are faced, on the one hand, with the People’s appeal of the trial court’s decision to disqualify Watson and Jones because of an appearance of impropriety, and on the other hand, with N.R.’s argument that the district court should have found a conflict of interest and disqualified the entire Thirteenth Judicial District Attorney’s Office (hereinafter District Attorney’s Office). We reject N.R.’s argument that there is a conflict of interest in this case, and we agree with the People that the trial court erred in disqualifying Watson and Jones. We therefore discharge the rule and reverse the trial court’s disqualification order.
This opinion proceeds as follows. First, we conclude that the 2002 amendment to section 20-1-107 eliminated “appearance of impropriety” as a basis for disqualification of district attorneys. Next, we apply section 20-1-107 to the instant case and conclude that it does not authorize disqualification.
A. The Trial Court Erred in Basing Disqualification on an Appearance of Impropriety
Prior to its amendment in 2002, section 20-1-107 provided for disqualification “[i]f the district attorney is interested or has been employed as counsel in any case which it is his duty to prosecute or defend.” § 20-1-107, C.R.S. (2001) (amended 2002). The amended version of section 20-1-107 specifies that “[a] district attorney may only be disqualified in a particular case at the request of the district attorney or upon a showing that the district attorney has a personal or financial interest or finds special circumstances that would render it unlikely that the defendant would receive a fair trial.” § 20-1-107(2), C.R.S. (2005).2 See An Act Concern*675ing Procedural Changes for the Strengthening of Criminal Laws, ch. 210, sec. 4, § 20-1-107(2), 2002 Colo. Sess. Laws 758-59 (making this amendment).
We conclude that, in using the word “only” and defining with specificity the circumstances under which disqualification is proper, the amended version of section 20-1-107 eliminates “appearance of impropriety” as a basis for disqualification.3 Therefore, the trial court did not have the authority to disqualify Watson and Jones on this basis. See DeLong v. Trujillo, 25 P.3d 1194, 1197 (Colo. 2001) (concluding that an error of law constitutes an abuse of discretion). Below we consider whether disqualification was appropriate under section 20-1-107.
B. Section 20-1-107 Does Not Authorize Disqualification in This Case
1. The Amended Version of Section 20-1-107 Controls This Appeal
Before applying the statute to the trial court’s disqualification order, we must answer the preliminary question of whether the amended version of the statute controls the case. The accident that gave rise to this prosecution occurred in February 2002, some five months before July 2002, the date on which the amended version of section 20-1-107 became effective. However, the conduct governed by section 20-1-107 is not N.R.’s behavior on the night of the accident, but District Attorney Watson’s decision to file *676charges against N.R. Because Watson made this decision after July 2002, the amended version of section 20-1-107 controls the instant appeal.
There is a presumption in Colorado law that legislation is to be applied prospectively. § 2-4-202, C.R.S. (2005); Ficarra v. Dep’t of Regulatory Agencies, Div. of Ins., 849 P.2d 6, 13 (Colo.1993). We have held that “[l]egislation is applied prospectively when it operates on transactions that occur after its effective date.” Ficarra, 849 P.2d at 11. The presumption of prospective application is based on the “general consensus that notice or warning of the rules should be given in advance of the actions whose effects are to be judged.” 2 Norman J. Singer, Statutes and Statutory Interpretation, § 41:2 (6th ed.2001). The transaction “whose effects are to be judged” by N.R.’s motion for disqualification is District Attorney Watson’s 2005 decision to bring charges against N.R.4 Therefore, the amended version of section 20-1-107 controls our analysis.
Having determined that the amended version of section 20-1-107 controls this case, we proceed to apply the statute. Under the statute, disqualification is only proper when 1) the district attorney requests his own disqualification; 2) the district attorney has a personal or financial interest in the prosecution; or 3) special circumstances exist that would render it unlikely that the defendant would receive a fair trial if prosecuted by the district attorney. § 20-1-107(2), C.R.S. (2005). It is clear that the first of these three scenarios is not present: Watson has not requested his own disqualification. Below, we consider whether the other two scenarios are present.
2. The District Attorney’s Office is not “Interested” in N.R.’s Prosecution Under Section 20-1-107
N.R. does not argue that anyone in the District Attorney’s Office has a financial interest in his case. Instead, N.R. appears to argue that the fact that Watson’s prede-eessor had declined to bring charges against N.R., along with the fact that Watson received substantial political support from the victim’s mother in his campaign to become district attorney, demonstrates that Watson has a personal interest in N.R.’s prosecution. The trial court rejected this argument, and we agree with the trial court’s ruling.
In a number of cases under earlier versions of section 20-1-107, we have discussed what sort of “interest” may serve as the basis for disqualification. In People v. Palomo, 31 P.3d 879 (Colo.2001), we noted that our inquiry on this issue has “focused on whether the members of the district attorney’s office would stand to receive personal benefit or detriment from the outcome of a case.” Id. at 882; see also People ex rel. Sandstrom v. Dist. Court, 884 P.2d 707, 711 (Colo.1994) (“ ‘[T]he interest which requires the removal of a district attorney for the particular occasion ... is such a concern in the outcome of the matter that he will either reap some benefit or suffer some disadvantage.’ ”) (quoting Gray v. District Court, 42 Colo. 298, 304, 94 P. 287, 289 (1908)). We have also held that the disqualification statute “is designed to authorize the disqualification of a district attorney and to allow for the appointment of a special prosecutor only when the district attorney has an interest in the litigation apart from his professional responsibility of upholding the law.” People v. District Court In and For Second Judicial Dist., 189 Colo. 159, 162, 538 P.2d 887, 889 (1975) (hereinafter Second Judicial District).
The above cases stand for the proposition that a district attorney does not have a personal interest in a prosecution that warrants disqualification unless he stands to receive some personal benefit (or suffer some detriment) from the outcome of the prosecution that is unrelated to his duty to enforce the law. The trial court found that “[t]he next election for District Attorney of this District will take place in 2008. Any perceived advantage to Mr. Watson from filing a case at this stage of his tenure is tenuous, at *677best.” N.R., then, points to no benefit or detriment to Mr. Watson that is dependent on the outcome of N.R.’s prosecution. Moreover, to the extent N.R.’s argument relies on the fact that Watson’s predecessor declined to file charges, any analysis of Watson’s alleged interest in the case should consider the propriety of Watson’s decision to file charges. In light of the fact that a trial judge has found probable cause for the attempted second-degree murder charge, it appears that Watson is simply performing his professional duty to execute the laws of the State of Colorado.
Along with his contentions about Watson’s interest, N.R. argues that the entire District Attorney’s Office “suffers from a conflict of interest in prosecuting N.R. because of the concessions and judicial admissions the office made during the forced-prosecution case brought by the Fuñaros.” This argument refers to statements made by the District Attorney’s Office — when it was under the direction of District Attorney Adams — in response to the section 16-5-209 action brought against the Office by the parents of the victim. N.R. fails to show how the actions of the District Attorney’s Office under the prior leadership of District Attorney Adams would make it more likely that any member of the District Attorney’s Office would receive a “benefit or detriment from the outcome of the case” against him. Palo-mo, 31 P.3d at 882. Therefore, he has not demonstrated that the District Attorney’s Office is interested in the prosecution under section 20-1-107.
3. N.R. Will Not Receive an Unfair Trial if he is Prosecuted by the Thirteenth Judicial District
The final scenario in which disqualification is proper under section 20-1-107 is when the trial court finds that “special circumstances exist that would render it unlikely that the defendant would receive a fair trial.” The trial court does not appear to have expressly considered this basis for disqualification. However, for the reasons discussed below, we conclude that disqualification would not be appropriate under the special circumstances” provision of section 20-1-107.
We have not previously construed the “special circumstances” provision of section 20-1-107, which was added in the 2002 amendment to the statute. However, in several eases brought under earlier versions of the statute, we have discussed what type of circumstances would render a prosecution so unfair as to require removal of the prosecutor. See Wheeler v. District Court, 180 Colo. 275, 278-79, 504 P.2d 1094, 1096 (1973) (“When one seeks to disqualify a prosecuting attorney ... it is incumbent upon him to establish facts from which the trial court may reasonably conclude that the accused will probably not receive a fair trial to which he is entitled.”); see also People v. C.V., 64 P.3d 272, 275-76 (2003) (“It is incumbent upon the defendant to present sufficient evidence to support a conclusion that he or she will be denied a fair trial if the prosecuting attorney is allowed to proceed with the prosecution.”); Second Judicial District, 189 Colo. 159, 162, 538 P.2d 887, 889 (considering whether “the defendant would not receive a fair trial if the district attorney or any member of his staff was the prosecutor”).
Second Judicial District is a useful precedent for determining whether circumstances exist “that would render it unlikely that [N.R.] would receive a fair trial.” § 20-1-107(2). In Second Judicial District, the trial court disqualified a district attorney who was running for mayor while he was prosecuting the defendant. The trial court based disqualification on the fact that the district attorney’s mayoral campaign committee had purchased an advertisement in the Denver Post that applauded his “willingness bordering on zeal to seek out controversial issues” and his prosecution of the defendant for the defendant’s “shaky financial deals.” 189 Colo, at 161, 538 P.2d at 888. After noting that a petition to disqualify a district attorney must “establish facts from which the trial court may reasonably conclude that the accused will probably not receive a fair trial,” this court reversed the disqualification, concluding that “it would be beyond belief that anyone could state on the basis of [the advertisement] that [the defendant] would be *678subjected to an unfair trial because of this district attorney’s past, current, or future participation in the case.” Id. at 162-63, 538 P.2d at 889.
We conclude that the rule of Second Judicial District controls the instant case. N.R.’s contention that Watson is politically indebted to the Funaro family is very similar to the argument in Second Judicial District that the district attorney in that case would “reap political gain from his participating in [the defendant’s] case, and [would] therefore be placed in a position of over extending in an effort to convict and thus [the defendant] would be unfairly tried.” Id. at 162, 538 P.2d at 888.
Just as this argument failed in Second Judicial District, we conclude that it fails here. First, as discussed above, given the trial court’s finding that probable cause supports the attempted second-degree murder charge against N.R., there is a strong basis for the conclusion that Watson’s sole motive in prosecuting N.R. is to enforce the law. Further, even if Watson owes his election to the Office of District Attorney in part to the efforts of the Funaro family, this fact will be no more likely to cause him to “over extend” in performing his prosecutorial function than would the political advertisement in Second Judicial District cause the district attorney in that case to “over extend.” Id. at 162, 538 P.2d at 888.
N.R., then, points to no circumstances in the instant case that render it unlikely that he would receive a fair trial if prosecuted by the Thirteenth Judicial District Attorney’s Office, and disqualification would therefore be improper under the “special circumstances” provision of section 20-1-107. The disqualification order therefore must be reversed.
III. Conclusion
To summarize, we conclude that the amended version of section 20-1-107 eliminates “appearance of impropriety” as a basis for disqualification. Because none of the bases for disqualification listed in section 20-1-107 is present in the instant case, the trial court abused its discretion in disqualifying the district attorney. We therefore reverse the disqualification order and remand for proceedings not inconsistent with this opinion.
Justice BENDER concurs in part and dissents in part, Chief Justice MULLARKEY and Justice MARTINEZ join in the concurrence and dissent.

. Shortly after the filing of these charges, the Fuñaros’ Petition for Order Requiring District Attorney to Explain Refusal to Prosecute was dismissed as moot.


. Because the legislature has made no changes to the statute since the 2002 amendment, we cite to the 2005 version of the statute. Also, we construe section 20-1-107(2) to permit disqualification when the trial court, and not the district attorney, finds special circumstances that would render it unlikely that the defendant would receive a fair trial. We are aware that this provision could be interpreted to allow disqualification only if the district attorney finds the "special circumstances.” However, the section later provides that a motion to disqualify shall not be granted unless "the court finds that ... special circumstances exist that would render it unlikely that the defendant would receive a fair trial.” We are persuaded that this is the meaning the *675legislature intended. "We construe a statute so as to give effect to every word, and we do not adopt a construction that renders any term superfluous.” Slack v. Farmers Ins. Exchange, 5 P.3d 280, 284 (Colo.2000). In light of the earlier provision permitting prosecutors to request their own disqualification, requiring that the "special circumstances" be found by the prosecutor would render this latter provision superfluous. We therefore conclude that this finding is to be made by the court.


. The amended version of section 20-1-107 contains a “legislative declaration” that states, "The general assembly finds that the office of the district attorney was created by the state constitution and that the state constitution gives to the general assembly the exclusive authority to prescribe the duties of the office of the district attorney.” § 20-1-107(1), C.R.S. (2005). This legislative declaration arguably conflicts with this court's statement in In Interest of J.E.S., 817 P.2d 508 (Colo.1991), that the inherent powers of the judiciary include " '[a]ll powers reasonably required to enable a court to perform efficiently its judicial functions, to protect its dignity, independence, and integrity, and to make its lawful actions effective.’ ” Id. at 511 (quoting Pena v. District Court, 681 P.2d 953 (Colo. 1984)). It also appears to contradict a number of cases in which we have suggested that the courts' authority to disqualify district attorneys extends beyond the authority granted to them by statute. See In re Estate of Myers, 130 P.3d 1023, 1025 (Colo.2006) ("[W]e have often noted that courts have the inherent power to ensure both the reality and appearance of integrity and fairness in proceedings before them; and to that end, they necessarily retain the discretion to disqualify attorneys from further representation.”) (citing People v. Garcia, 698 P.2d 801, 806 (Colo. 1985)); Garcia, 698 P.2d at 805-06 (upholding trial court’s order disqualifying district attorney because of an "appearance of impropriety” and relying on the Code of Professional Responsibility and the Model Rules of Professional Responsibility); McFarlan v. District Court, 718 P.2d 247, 249 (Colo. 1986) ("We have recognized that the appearance of impropriety standard of Canon 9 is applicable to the question of whether an attorney must be prohibited from participating as a prosecutor in criminal litigation.”); People ex rel. Lindsley v. Dist. Court, 29 Colo. 5, 15-16, 66 P. 896, 899 (1901) (holding that, where the trial court suspected that the district attorney may have been involved in a crime, the court had authority to appoint an attorney from outside the district attorney’s office, in part because ”[t]he district court has the inherent power to protect itself and direct investigations in a manner which will render them thorough and impartial”) (citing Roberts v. People, 11 Colo. 213, 17 P. 637 (1888)); Roberts, 11 Colo, at 215, 17 P. at 638 (noting that even in the absence of statutory grounds that support disqualification and appointment of a substitute district attorney, "we are not prepared to say that a nisi prius court may not make such an appointment for good and sufficient reasons other than those specified in the statute”); see also People v. Witty, 36 P.3d 69, 73 (Colo.App. 2001) ("For well over a century, it has been the law in Colorado that a trial court may excuse a district attorney from prosecuting a case and appoint another ‘for good and sufficient reasons other than those specified in the statute.’ ”) (quoting Roberts, 11 Colo, at 215, 17 P. at 638); but see People v. C.V., 64 P.3d 272, 274 (2003) (characterizing the appearance of impropriety standard as arising under the disqualification statute).
We find it unnecessary in this case to decide whether the legislature’s claim of exclusive authority "to prescribe the duties of the office of the district attorney” in the context of disqualification conflicts with the judiciary’s inherent authority "to protect its dignity, independence, and integrity.” In Interest of J.E.S., 817 P.2d at 511.


. Indeed, Mr. Watson was not elected District Attorney until November 2004, some two years after the 2002 version of section 20-1-107 became effective. As the trial court noted, "[i]t would be anomalous indeed to hold Mr. Watson to the standard extent [sic] prior to July 1, 2002, for conduct of his occurring well after that date.”